DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1, 4-11, 13-14, and 17-24, drawn to a method of making a blind hole in a tire.
	Group II, claim(s) 25-26, drawn to a tire with blind holes.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of arranging available a prefabricated tire comprising tread blocks forming the tread of the tire, and thereafter drilling such a blind hole to a tread block of the tire that the blind hole has a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth, and the material of the tread block has a Shore hardness of from 50 ShA to 80 ShA, according to ASTM standard D2240, version 15e1, at a temperature of 23 'C, and the method comprising using such a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of either combination A of Endo (US20170297380), Smirnov (SU1646906), Shaw (US2215939) and RocketSeals (NPL) or combination B of Nishida (JP2009023603), Smirnov (SU1646906), Roisum (US2194234) and RocketSeals. 
In regards to combination A, Endo (Fig 1, 3b) discloses a prefabricated tire comprising tread blocks (“blocks” (2)) forming the tread (“tread” (1)) of the tire and comprising of blind holes (“stud pin holes” (3)) in a tread block of the tire that the blind holes has a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 3B). While Endo does not explicitly teach how the stud pin holes are made, Smirnov, which is also within the art of tire stud installation in tire treads, teaches that holes of varying cross-sectional areas for tire stud installation can be made via drilling ([0004-5]). Shaw, which teaches a device for the act of drilling, also teaches a method for drilling a hole of varying cross-sectional areas at various depths (p.1 L50-2, p.2 L38-51), specifically one with similar dimensions to the stud pin hole taught by Endo where the blind hole has a first cross section at a first depth that is lesser than a second cross section at a second depth in terms of both cross sectional area and depth (Endo Fig 3B compared to Shaw Fig 8). This hole is made using a drill bit (“tool bit” (46)) that comprises a shaft extending in a longitudinal direction of the drill bit (Fig 1, 8), wherein the drill bit 
In regards to combination B, Nishida discloses a prefabricated tire comprising tread blocks (“block” (4)) forming the tread of the tire (“tread portion” (1)) and comprising of blind holes (“pin holes” (10)) in a tread block of the tire that the blind holes has a first cross section at a first depth and a second cross section at a second depth, wherein the second cross section is greater than the first cross section and the second depth is greater than the first depth (Fig 15C). While Nishida does not explicitly teach how the stud pin holes are made, Smirnov, which is also within the art of tire stud installation in tire treads, teaches that holes of varying cross-sectional areas for tire stud installation can be made via drilling ([0004-5]). Roisum, which teaches a device for the act of drilling, also teaches a method for drilling a hole of varying cross-sectional areas at various depths (p.2 L5-32), specifically one with similar dimensions to the pin hole taught by Nishida where the blind hole has a first cross section at a first depth that is lesser than a second cross section at a second depth in terms of both cross sectional area and depth (Nishida Fig 15C compared to Roisum Fig 3). The hole in Roisum is made using a drill bit (Fig 1) that comprises a shaft extending in a longitudinal direction of the drill bit (Fig 1) wherein a part of the shaft (“blades” (19)) is configured to radially expand in use (Fig 1, 10), the method comprising forming the second cross section of the blind hole by using the radially expanding part of the shaft (p.2 L5-32). In regards to the Shore hardness of the tire tread being in the range of 50 to 80 on the Shore A scale, it is well known in the art for tire treads to have tire treads in that range, as noted by RocketSeals where tire treads are generally considered to have a Shore A hardness of 60.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749